Case 1:19-cv-01288-DDD-JPM Document 1 Filed 10/03/19 Page 1 of 5 PageID #: 1
 Case 1:19-cv-01288-DDD-JPM Document 1 Filed 10/03/19 Page 2 of 5 PageID #: 2



                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA


GREG E. KENNEDY                                          C.A. NO.

VERSUS                                                   JUDGE

TERRAL RIVER SERVICE,INC.                                MAGISTRATE
AND CIGNA


                                 NOTICE OF REMOVAL

          TerralRiver Service, Inc.("TRS")removes this action on the following grounds:

                                              1.

          On or about August 30, 2019, Greg E. Kennedy instituted a civil action in the 12th

 Judicial District Court, Parish of Avoyelles, State of Louisiana, entitled "Greg E.

Kennedy v. Terral River Service, Inc. and CIGNA," Docket No. 2019-7152, Division B

("Action").

                                              2.

          TRS desires to exercise its right under 28 U.S.C. §1441, et seq., to remove this

 Action from the 12th Judicial District Court to the United States District Court in and for

 the Western District of Louisiana.

                                              3.

          This Notice of Removal is timely. TRS was served with the plaintiff's "Petition

for Medical Coverage and Damages for Failure to Provide Coverage Under COBRA"

("Original Petition") on September 3, 2019, through its agent for service of process. In


                                               1
 20002589_1
Case 1:19-cv-01288-DDD-JPM Document 1 Filed 10/03/19 Page 3 of 5 PageID #: 3



accordance with 28 U.S.C. 1446(b), TRS files its Notice of Removal within thirty (30)

days after receipt by TRS,through service or otherwise, ofthe Original Petition.

                                            4.

         This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.

§1331 because it is a civil action arising under the Constitution, laws, or treaties of the

United States, although TRS denies any liability whatsoever. In particular, the plaintiff

specifically alleged violations of laws of the United States, including the Consolidated

Omnibus Budget Reconciliation Act of 1985 ("COBRA") (See, Exhibit A, Original

Petition, TT 3, 7, and 8).

                                            5.

         Additionally, pursuant to 28 U.S.C. §1367, this Court shall have supplemental

jurisdiction over the plaintiff's claims, if any, that do not independently satisfy the

requirements of28 U.S.C. §1331.

                                            6.

         In accordance with the provisions of 28 U.S.C. §1446(a), TRS attaches as Exhibit

"A"to this Notice of Removal, all process, pleadings, and orders served to date.

                                            7.

         Pursuant to 28 U.S.C. §1446(b)(2)(A), Cigna Health and Life Insurance Company,

improperly named as Cigna ("Cigna"), the other named defendant, consents to the

removal of this Action, and TRS attaches as Exhibit "B" to this Notice of Removal

Cigna's written consent.



                                           -2
20002589_1
Case 1:19-cv-01288-DDD-JPM Document 1 Filed 10/03/19 Page 4 of 5 PageID #: 4



                                             8.

         As required by the provisions of 28 U.S.C. §1446(d), TRS is giving written notice

of the filing of this Notice of Removal to the plaintiff, and is filing a copy of this Notice

of Removal with the Clerk of Court for the 12th Judicial District Court, Parish of

Avoyelles, State of Louisiana.

         WHEREFORE, TerralRiver Service, Inc. removes this action from the 12th

Judicial District Court, Parish of Avoyelles, State of Louisiana, to the United States

District Court in and for the Western District of Louisiana.



                                                  Respectfully Submitted:


                                                    Jta4.14„.4)(25-=
                                                  Scott D. Huffstetler(#28615)
                                                  scott.huffstetler@keanmiller.com
                                                  A. Edward Hardin, Jr.(#25079)
                                                  edward.hardin@keanmiller.com
                                                  Chelsea G. Caswell(#35147)
                                                  chelsea.caswell@keanmiller.com
                                                  KEAN MILLER LLP
                                                  P.O. Box 3513
                                                  Baton Rouge,LA 70821
                                                  Telephone: (225)387-0999
                                                  Facsimile: (225)388-9133

                                                  Attorneysfor TerralRiver Service, Inc.




                                             3
20002589_1
Case 1:19-cv-01288-DDD-JPM Document 1 Filed 10/03/19 Page 5 of 5 PageID #: 5



                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has this day been placed in
the U.S. Mail, postage prepaid, and addressed to the following:

       (Also Sent Via Facsimile: (318) 240-9000)
        Charles A. Riddle, III
        Jenny Donaghey-Beckham
        P.O. Box 608
        208 E. Mark St.
        Marksville, LA 71351

         Cigna Health and Life Insurance Company,
         Through its agent for service of process:
         CT Corporation System
         3867 Plaza Tower Drive
         Baton Rouge, LA 70816

         Baton Rouge, Louisiana, this 3rd day of October, 2019.



                                   A. Edward Hardin, Jr.




                                             4
20002589_1
